       Case 20-10710-mdc        Doc 26
                                     Filed 07/02/20 Entered 07/02/20 15:55:16            Desc Main
                                     Document Page 1 of 1
                              UNITED STATES BANKRUTPCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       IN RE:                                     Chapter 13
       ANGELA D. MADISON



                             Debtor               Bankruptcy No. 20-10710-MDC



                                                  ORDER

          AND NOW, upon consideration of the Motion to Dismiss Case filed by William C. Miller, Standing

 Trustee, and after notice and hearing, it is hereby ORDERED that this case is DISMISSED and that any wage

 orders previously entered are VACATED.




     July 2, 2020
                                      _________________________________
                                                  Magdeline D. Coleman
                                                  Chief Bankruptcy Judge

William C. Miller, Trustee
P.O. Box 1229
Philadelphia, PA 19105

Debtor’s Attorney:
MICHAEL KUTZER
1420 WALNUT STREET
SUITE 1216
PHILADELPHIA, PA 19102-


Debtor:
ANGELA D. MADISON

2032 FEDERAL STREET

PHILADELPHIA, PA 19146-
